By the Court,

Salford, J.
The first question presented in this case is practically the same as that decided by the court in Meagher v. Morgan, to which case reference may be had. Other alleged errors are pointed out in the record, but are not insisted upon. We will, however, say, in reference to one point' made, that it is no defense to an action for day wages, that the work done by the plaintiff was unskillfully done. If the work was in fact so done, the party injured thereby could have a full and complete remedy by discharging his employee. Such being the case, neither reason nor justice would allow the employer to retain the services of one employed by the day or week, and then claim when wages *390were demanded that the work performed for him had been improperly or nnskillfully done. The judgment of the District Court must be affirmed.
All the justices concurring.